Name: Regulation (EEC) No 2684/74 of the Council of 21 October 1974 on aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund for 1974
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10 . 74 Official Journal of the European Communities No L 288 / 5 REGULATION (EEC) No 2684/74 OF THE COUNCIL of 21 October 1974 on aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund for 1974 and without , prejudice to the third indent of that subparagraph , as amended by Article 2 of this Regula ­ tion , aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund may be up to 45 % of the amount of the investment for certain projects submitted for 1974 which meet the conditions of Article 11 ( 1 ) (a) and (b) of the said Regu ­ lation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; "Whereas it is desirable as in previous years to increase to 45 % the maximum possible aid from the Euro ­ pean Agricultural Guidance and Guarantee Fund to projects relating to production structures submitted for 1 974 which satisfy the requirements of Council Regulation No 17/64/EEC (') of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund , as last amended by Regulation (EEC) No 2809/73 (2 ) ; whereas , however, the present difficulties on the markets in certain agricultural products justify aid in excess of 25 % of the amount of investments for some projects only ; Whereas provision should also be made for the amount of the financial contribution from the benefi ­ ciary to vary according to whether the project relates to the structures of marketing or of production , HAS ADOPTED THIS REGULATION : Article 1 In derogation from the first indent of the first subpara ­ graph of Article 18(1 ) of Regulation No 17/64/EEC, Article 2 The third indent of the first subparagraph of Article 18(1 ) of Regulation No 17/ 64/EEC is replaced by the following : '  however, for projects submitted for 1971 , 1972 , 1973 and 1974 the financial contribu ­ tion of the party benefiting from the improve ­ ment shall not be less than :  20 % for projects relating to production structures , and  38 % for projects relating to marketing structures .' Article J This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 October 1974 . l :or the Council The President Ch . BONNET (') OJ No 34, 27 . 2 . 1964, p. 5X6 /64 . ( 2 ) OJ No L 290 , 17 . 10 . 1973 , p. 1 .